United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-239
Issued: April 12, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 16, 2012 appellant filed a timely appeal from a May 23, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a permanent impairment to a scheduled member
or function of the body warranting a schedule award under 5 U.S.C. § 8107.
FACTUAL HISTORY
On November 4, 2010 appellant, then a 46-year-old part-time clerk, filed a traumatic
injury claim (Form CA-1) alleging a left arm injury in the performance of duty on October 17,
2010 when she was moving a parcel. OWCP accepted the following conditions as employment
1

5 U.S.C. § 8101 et seq.

related: left wrist sprain, left forearm osteoarthritis, left forearm articular cartilage disorder and
left forearm joint derangement. On January 4, 2011 appellant underwent left wrist arthroscopic
surgery. Dr. Anton Fakhouri, an attending Board-certified orthopedic surgeon, provided
postoperative diagnoses that included triangular fibrocartilage complex (TFCC) tear. He
indicated that a plate and screws were inserted. By letter dated June 30, 2011, the employing
establishment reported that appellant returned to work on April 21, 2011.
In a report dated July 11, 2011, Dr. Fakhouri stated that appellant was doing well and had
completed physical therapy. He stated:
“[Appellant] is essentially asymptomatic although over the weekend she had some
discomfort over the ulnar aspect of the distal forearm at the level of the plate. The
wrist itself looks well. Appellant has no pain with ulnar deviation. She has
negative circumduction test. Appellant’s strength is up to par.”
Dr. Fakhouri stated that she could return to work without restrictions. He noted that appellant
had retained hardware that may occasionally be uncomfortable.
On August 12, 2011 appellant submitted a claim (Form CA-7) for a schedule award. By
letter dated August 22, 2011, OWCP advised her that she needed to submit medical evidence
with respect to whether she sustained a permanent impairment under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.
Guides).
In a report dated September 12, 2011, Dr. Fakhouri stated that appellant was
asymptomatic with respect to the left wrist. He provided results on examination regarding the
left small finger, stating that she injured her finger on September 2, 2011 while working on
containers. The record contains an October 11, 2011 telephone memorandum (Form CA-110), in
which appellant reported that she had been unable to find a physician to provide an impairment
rating and requested that a second opinion examination be scheduled. Appellant was told that it
might take several months to schedule an examination.
OWCP requested that its medical adviser review the record and provide an opinion as to
permanent impairment. In a report dated January 1, 2012, Dr. Sanjai Shukla, a medical adviser
noted that Dr. Fakhouri had reported that appellant was essentially asymptomatic on July 11,
2011 and was asymptomatic as to the left wrist on September 12, 2011. He identified Table 15-3
of the A.M.A., Guides to find no impairment for a TFCC tear with no residual findings.
By decision dated January 5, 2012, OWCP determined that appellant was not entitled to a
schedule award. It found the medical evidence was insufficient to establish any permanent
impairment to her left wrist or arm.
Appellant requested a hearing before an OWCP hearing representative, which was held
on April 11, 2012. At the hearing, she stated that OWCP’s claims examiner had told her that a
second opinion examination would be scheduled.

2

By decision dated May 23, 2012, OWCP’s hearing representative affirmed the January 5,
2012 decision. She found that the medical evidence did not establish any permanent impairment
causally related to the October 17, 2010 injury.
LEGAL PRECEDENT
According to 5 U.S.C. § 8107, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.2 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.4
An employee seeking compensation for a permanent impairment under FECA has the
burden of establishing that an employment injury caused or contributed to a permanent
impairment of a scheduled member or function of the body.5 The medical evidence necessary to
support a schedule award includes a physician’s detailed report that provides a description of the
impairment and properly applies the relevant portions of the A.M.A., Guides.6
ANALYSIS
Appellant has accepted left arm conditions and seeks a schedule award for permanent
impairment to the left arm under 5 U.S.C. § 8107. To be entitled to a schedule award, she must
submit probative medical evidence on the issue. While appellant asserted that Dr. Fakhouri did
not provide impairment ratings, the Board notes that there must be a sufficiently detailed medical
report from a physician with a proper description of permanent impairment. The medical
evidence from Dr. Fakhouri dated July 11, 2011 provided only general statements that the left
wrist was essentially asymptomatic, with some occasional discomfort due to the hardware
inserted during the January 4, 2011 surgery. The September 12, 2011 report stated that the wrist
was asymptomatic. No detailed description of any permanent impairment or reference to the
A.M.A., Guides was provided.
OWCP referred the evidence to OWCP’s medical adviser for review. In a January 1,
2012 report, Dr. Shukla identified Table 15-3 of the A.M.A., Guides as relevant to the accepted
disgnosis. Under this table, a TFCC tear with “no residual findings: +/- surgical treatment”
2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

FECA Bulletin No. 09-03 (issued March 15, 2009).

5

See A.B., Docket No. 12-1392 (issued January 24, 2013).

6

See James E. Jenkins, 39 ECAB 860 (1988); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.808.6(b) (January 2010).

3

results in no impairment.7 Dr. Shukla found that appellant had no employment-related
permanent impairment based on the findings reported by Dr. Fekhouri.
With respect to the reports from Dr. Fakhouri discussing a small left finger injury, the
physician referred to a separate work incident on September 2, 2011. If appellant has a claim for
injury on that date, it is not before the Board on this appeal. The issue is any permanent
impairment causally related to the October 17, 2010 employment injury. The Board finds that
the medical evidence presented does not establish a ratable permanent impairment in this case.
On appeal, appellant states that she believes OWCP’s decision was unfair, as no
impairment rating was performed and she still has a metal plate in her wrist that limits
movement. She also raised the issue of a second opinion examination with OWCP. However,
the determination of the need for an examination is a matter within the discretion of OWCP.8
The medical evidence currently of record does not establish permanent impairment, and OWCP
referred the case for review by an OWCP medical adviser.9 The Board finds no abuse of
discretion in declining to refer appellant for a second opinion examination.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.10
CONCLUSION
The Board finds that appellant has not established a permanent impairment to a scheduled
member or function of the body entitling her to a schedule award under 5 U.S.C. § 8107.

7

A.M.A., Guides 396, Table 15-3.

8

Erwin L. Barnhart, 33 ECAB 150 (1981). 5 U.S.C. § 8123(a) provides “an employee shall submit to
examination by a medical officer of the United States or by a physician designated or approved by the Secretary of
Labor, after the injury and as frequently and at the times and places as may reasonably be required.”
9

OWCP procedures indicate that medical evidence should be referred to an OWCP medical adviser for an
opinion as to permanent impairment. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and
Permanent Disability Claims, Chapter 2.808.6(d) (January 2010).
10

See Linda T. Brown, 51 ECAB 115 (1999).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 23, 2012 is affirmed.
Issued: April 12, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

